NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUKAS SANJAYA LU; SHIERLY                        No.   15-71347
WAHYUNI LIE,
                                                 Agency Nos.      A088-291-615
                Petitioners,                                      A099-884-012

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Lukas Sanjaya Lu (“Lu”) and Shierly Wahyuni Lie (“Lie”), natives and

citizens of Indonesia, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s decision denying their



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations under the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in the record between Lu and Lie’s versions of what

happened during the May 1998 riot. See id. at 1044 (adverse credibility finding

must be based on the totality of the circumstances); Jiang v. Holder, 754 F.3d 733,

738-39 (9th Cir. 2014) (substantial evidence review is a highly deferential

standard). Additionally, Lie’s declaration omitted significant information, such as

her husband’s purported 1998 assault and hospitalization. See Zamanov v. Holder,

649 F.3d 969, 972-74 (9th Cir. 2011) (omissions from asylum application

supported adverse credibility determination). Lie’s explanations do not compel a

contrary conclusion. See id. at 974 (agency not required to accept explanations for

inconsistencies). In the absence of credible testimony, the petitioners’ asylum and

withholding of removal claims fail. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).




                                         2                                    15-71347
      Substantial evidence also supports the agency’s denial of petitioners’ CAT

claims because they were based on the same evidence found not credible, and

petitioners do not point to any other evidence in the record that compels the

conclusion that it is more likely than not they would be tortured by or with the

consent or acquiescence of the government if returned to Indonesia. Shrestha, 590

F.3d at 1048-49.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                     15-71347